        Case: 1:19-cv-00137-DMB-DAS Doc #: 28 Filed: 06/29/20 1 of 1 PageID #: 499




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

KRISTOPHER DANIEL MATHEWS                                                              PLAINTIFF

V.                                                                   NO. 1:19-CV-137-DMB-DAS

CITY OF BOONEVILLE, MISSISSIPPI,
et al.                                                                              DEFENDANTS


                                               ORDER

          On June 25, 2020, the City of Booneville filed a motion to amend the briefing schedule

based on the recent docketing of certain board minutes which were omitted from the record of

appeal. Doc. #21. On June 26, 2020, the plaintiff filed a motion to strike the board minutes. Doc.

#24. Two days later, the plaintiff filed a response in opposition to the motion to amend. Doc. #26.

The plaintiff’s response to the motion to amend argues that because the board minutes should be

stricken, a modification of the briefing schedule is unnecessary. Id. at 3–4.

          Because the deadline for the City to respond to the plaintiff’s appellate brief is currently

July 3, 2020,1 the Court concludes that expedited briefing is warranted on the motion to strike

(which is indisputably dispositive of the motion to amend). Accordingly, the deadline to respond

to the motion to strike is June 30, 2020. The deadline to reply in support of the motion to strike is

July 1, 2020.

          SO ORDERED, this 29th day of June, 2020.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE




1
    Doc. #27.
